

116 HR 4446 IH: National POW/MIA Memorial and Museum Act of 2019
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4446IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Lawson of Florida (for himself, Mr. Rutherford, Mr. Diaz-Balart, Mr. Soto, Mr. Dunn, Mr. Spano, Ms. Castor of Florida, Mr. Yoho, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo designate the POW/MIA Memorial and Museum in Jacksonville, Florida, as the National POW/MIA
			 Memorial and Museum, and for other purposes.
	
 1.Short titleThis Act may be cited as the National POW/MIA Memorial and Museum Act of 2019. 2.FindingsCongress finds the following:
 (1)The POW/MIA Memorial and Museum is a civic landmark and cultural institution being built as of the date of the enactment of this Act in Jacksonville, Florida, to honor, connect, inspire, and educate all people about the 142,000 members of the Armed Forces who have been captured as prisoners of war since World War II and the 82,000 members of the Armed Forces who are currently missing in action or unaccounted for since World War II.
 (2)The POW/MIA Memorial and Museum is the only public museum of its kind operating for the exclusive purpose of honoring all former prisoners of war, those who were missing in action, and those who were unaccounted for.
 (3)The POW/MIA Memorial and Museum will share the stories of such individuals, showcase the history of the POW/MIA logo, the history of the Naval Air Station Cecil Field as a master jet base, and will serve as a facility for the families of members of the Armed Forces.
 (4)The POW/MIA Memorial and Museum will attract and educate a diverse group of people through visitor-centered, interactive, participatory exhibits, and will provide a place for educational programs, special events, and activities connecting all generations.
			3.National POW/MIA Memorial and Museum
 (a)DesignationThe memorial and museum that is, as of the date of the enactment of this Act, being constructed on an approximately 26-acre area on POW-MIA Memorial Parkway, Jacksonville, Florida, shall be designated as the “National POW/MIA Memorial and Museum”.
 (b)Report to CongressNot later than 90 days after the date of the enactment of this Act, the Director of the National POW/MIA Memorial and Museum shall submit to Congress a report including—
 (1)a budget for the POW/MIA Memorial and Museum for the five-year period beginning on the date the POW/MIA Memorial and Museum is expected to open to the public;
 (2)a description of the organizational structure of the POW/MIA Memorial and Museum; (3)a copy of any bylaws or rules implemented by the POW/MIA Memorial and Museum; and
 (4)a list of any organization or entity that has accredited the POW/MIA Memorial and Museum. (c)Withdrawal of designationThe designation under subsection (a) may be withdrawn if—
 (1)the POW/MIA Memorial and Museum is not operational in a satisfactory manner on the date that is five years after the date of the enactment of this Act; or
 (2)the report under subsection (b) is submitted to Congress after the date that is 90 days after the date of the enactment of this Act.
				